DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 21 October 2019. It is noted that this application benefits from Foreign Application Serial No. 108117944 (Taiwan) filed 24 May 2019. Claims 1-8 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[3]	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “...computing an opportunity cost based on the number of employees who work overtime, the number of overtime hours, the amount of time spent using the software and the cost related to the overtime; and determining an expected increase in number of software licenses accordingly to the opportunity cost...”. With respect to the recitation of “computed opportunity cost” and the “...expected increase in number of software licenses according to the opportunity cost...”, in reviewing the Specification as published, Examiner cannot determine what is being calculated with respect to the recited “opportunity cost” and how the opportunity cost serve to generate an expected need to software licenses. Referencing the specification as published, Examiner notes paragraphs [0027] and [0033] which reiterate that the opportunity cost is based on the number of employees who work overtime, the number of overtime hours, the amount of time spent using the software and the cost related to the overtime. The disclosure appear to provide any clarification with how this relates to expected increase in software licenses. 

For purposes of applying art, Examiner assumes the claimed functions include determining from a baseline number of licenses and an anticipated workload using the licensed software, a number of licenses that must be added/increased/allocated in order to service the anticipated workload over a time period. However, Examiner’s interpretation is not clear from the claims as presented and as reasonably understood from the supportive disclosure and appropriate clarification and/or correction is required. 

System claim 5 includes the above noted relationship/limitations of claim 1 and is also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-8 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:



The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 5 are directed to a method and a system, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of determining a number of software licenses required based on employee working hours and costs, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to calculate and analyze costs and productivity associated with employees working hours including overtime and determine a required number of software licenses needed based on the employee working hours, which is an ineligible concept of Organizing Human Activity, the 2019 PEG namely: (1) fundamental economic principles or practices (e.g., calculation of business costs and equipment requirements).

Further limitations are directed to ineligible processes/functions encompassing the performance of Mathematical Operations in the abstract and/or processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…obtaining a number of software licenses and a full utilization rate of the software in a present period …”, “…obtaining a number of employees who work overtime, a number of overtime hours, amount of time spent using the software, and costs related to the overtime in the present period…”, and “…determining an expected increase in number of the software licenses according to the opportunity costs and the full utilization rate…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of calculating and analyzing costs and productivity associated with employees working hours including overtime and determine a required number of software licenses needed based on the employee working hours, which is an ineligible concept of Organizing Human Activity, the 2019 PEG namely: (1) fundamental economic principles or practices (e.g., calculation of business costs and equipment requirements), as set forth in the in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers 

With respect to functions/steps limited to mathematical operations and/or calculations/functions performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…computing opportunity cost based on the number of employees who work overtime, the number of overtime hours, the amount of time spent using the software and the costs related to the overtime…” and “…determining an expected number of software licenses according to the opportunity cost and the full utilization rate…”. Respectfully, absent further clarification of the processing steps executed by the recited “electronic device”, one of ordinary skill in the art would readily understand that given worker hourly costs and software utilization rates a human user could calculate an opportunity costs associated with workers working additional (i.e., overtime) hours and an associated needs for software licensing based on the known utilization of the software by the workers by applying human mental processing and/or performing calculations using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a 

Additional elements of claim 1 that potentially integrate the exception are limited to the indication in the preamble that the method is “used in an electronic device” and the subsequent clarification that the input elements are “obtained from a storage device” as indicated in claim 3. System claim 5 further provides that the steps/function are performed by a device having a processor and executable instructions, generally. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or (4) Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., license and utilization data is obtained, opportunity costs are computed, a predicting required licenses is determined etc.) as associated generally with the recited device/processor. Beyond the general statement that the method is used 

Accordingly, claims 1 and 5 are reasonably understood to be conducting standard, and formally manually performed process of determining a number of software licenses required based on employee working hours and costs using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data and transmitting data or information over a computer network. The claimed determining a number of software licenses required based on employee working hours and costs benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0372518, Examiner notes paragraphs [0011] [0023] and [0045]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   



With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) obtain a number of software licenses and utilization rate; (2) obtain a number of employees; (3) compute an opportunity cost; and (4) determine an expected increase in number of software licenses. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., obtaining license, utilization, and employees data); 
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          


Dependent claims 2-4 and 6-8, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



[5]	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (United States Patent Application Publication No. 2020/0104818).

With respect to claim 1, Aggarwal et al. disclose a method for determining a number of software licenses, used in an electronic device and comprising: obtaining the number of software licenses and a full utilization rate of the software in a preset period (Aggarwal et al.; paragraphs [0004] [0006] [0021]-[0023]; See at least utilization and usage data and analysis of numbers of licenses in use in given time periods); obtaining a number of employees hours and amount of time spent using the software in the preset period (Aggarwal et al.; paragraphs [0021]-[0023] [0031]-[0034]; See at least analysis of historical use patterns and scheduled time/use of the software on calendars); computing opportunity based on the number of employees hours, the amount of time spent using the software (Aggarwal et al.; paragraphs [0033- [0037]; See at least analysis of anticipated need for the software based on scheduled time/hours); and determining an expected increase in number of the software licenses according to the opportunity cost and the full utilization rate (Aggarwal et al.; paragraphs [0036] [0037]; See at least system obtains additional number of licenses when forecast indicates an increase in licenses will be required). 

With respect to claim 2, Aggarwal et al. disclose a method further comprising: obtaining authorization cost and an amortization period for the software (Aggarwal et al.; paragraphs [0023] [0026]; See at least determination of length of time licenses must be held, i.e., amortization period); and determining the expected increase in number of the software licenses according to the opportunity cost, the authorization cost, the amortization period and the full utilization rate (Aggarwal et al.; paragraphs [0036] [0037]; See at least system obtains 

With respect to claim 4, Aggarwal et al. disclose a method for determining the number of software licenses as claimed in claim 1, wherein the preset period is one month or one year (Aggarwal et al.; paragraphs [0021]-[0023] [0034]-[0036]; See at least future calendared uses can be viewed by a settable time period including weeks or months).

Claims 5-8 substantially repeat the subject matter addressed above with respect to claims 1-4 as directed to the enabling system and computer-executable instructions. With respect to these elements, Aggarwal et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Aggarwal paragraphs [0039]-[0045). Accordingly, claims 5-8 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-4.  

Conclusion

[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683